UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6546


EUNICE HUSBAND,

                  Plaintiff - Appellant,

          v.

J.C. RAFFERTY; UNITED STATES MARSHALS, Northern District of
West Virginia,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:09-cv-00106-REM-DJJ)


Submitted:   February 10, 2011              Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed as modified by unpublished per curiam opinion.


Eunice Husband, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eunice     Husband       appeals       the     district     court’s       order

adopting    the    magistrate         judge’s       recommendation        and    dismissing

his   civil     rights    complaint         filed     pursuant       to   Bivens      v.     Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).       We have reviewed the record and the district court’s

opinions and find no reversible error.                         As the district court

held,    Husband’s     claim      is    not    cognizable          because      the   federal

conviction at issue has not been reversed, expunged, declared

invalid.        See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994)

(concerning       42   U.S.C.      § 1983       (2006)       (complaint)).            Because

Husband    may    refile    his       claims       should    his    conviction        ever    be

overturned or called into question by the appropriate court, we

modify    the    dismissal       to    be   without         prejudice     and    affirm       as

modified.       We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented      in   the     materials

before    the    court    and     argument         would     not   aid    the    decisional

process.

                                                                   AFFIRMED AS MODIFIED




                                               2